Citation Nr: 1543323	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965 and from September 1970 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  That decision denied service connection for type II diabetes mellitus, prostate cancer, bladder spasm/pain, rectal pain, and a bilateral ankle condition.  In June 2009, the Veteran filed a timely Substantive Appeal (VA Form 9).  The RO in Waco, Texas currently has jurisdiction over this appeal.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In a December 2013 decision, the Board granted entitlement to service connection for diabetes and prostate cancer, and remanded the Veteran's other claims for further development.  In a July 2014 rating decision, service connection was granted for rectal pain and service connection for bladder spasms and pain was included as part of the claim for prostate cancer.  Therefore, those claims have been resolved and are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  As such, entitlement to service connection of a bilateral ankle disorder is the only issue remaining on appeal.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The hearing transcript is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
FINDING OF FACT

The most probative medical evidence shows that the Veteran does not have a current bilateral ankle disorder that is etiologically related to an in-service event or injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In March 2005, April 2005, August 2005, and February 2006 letters issued prior to the decision on appeal, the Veteran was informed of what evidence is needed to substantiate his claim for service connection.  The letters also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, a VHA medical opinion, private treatment records, photographs, a newspaper article, buddy statements, and the statements of the Veteran and his representative.  

The Veteran was afforded a VA examination in March 2014.  The Board finds the March 2014 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted a physical examination, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's service.  As such, the Board finds compliance with its December 2013 remand instructions, including its instruction to obtain VA treatment records since February 2012.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In July 2014, the RO obtained a VHA medical opinion to reconcile the opinion of the March 2014 VA examiner who found the Veteran does not suffer from degenerative joint disease of the ankles, with the opinion of a March 2006 VA podiatrist who diagnosed mild to moderate degenerative joint disease of the ankles.  The Board finds the July 2014 examination report to be adequate, as the physician rendering the medical opinion reviewed the Veteran's claims file, considered the Veteran's relevant medical and military history, and provided a reasoned rationale for the opinion rendered.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claim for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the onset and treatment of his bilateral ankle disorder.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim for service connection; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

The Veteran seeks service connection for a bilateral ankle disorder.  At his July 2013 Board hearing, the Veteran testified that his bilateral ankle disorder occurred in the late 1970s or early 1980s.  He testified further that he suffered a couple of ankle injuries during service for which he received treatment.  See July 2013 Transcript of Hearing at 11.  His ankles have bothered him since these in-service injuries and have gotten worse over time.  Id. at 14.

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Background

Service treatment records show numerous complaints of and treatment for chronic low back pain, injury to the left knee, pain in both knees, right and left shoulder dislocations, right elbow contusion and subsequent re-injury, right wrist injury, and pain and swelling of the hands.  However, they are negative for any complaints, diagnoses, or treatment of a bilateral ankle disorder.  

A February 1989 comprehensive orthopedic evaluation for joint disorders does not list any disorder of the ankles.  The Veteran was diagnosed with osteoarthritis of the hands, knees, lumbosacral spine, and shoulders.  A November 1990 orthopedic consultation shows the Veteran complained of cervical, low back, and multiple joint pain.  There is no specific complaint of an ankle disorder and the ankles were not evaluated.  An additional November 1990 note clarifies that the Veteran has a history of multiple joint pains, including the shoulders, fingers, neck, and lumbar spine.  The assessment was chronic cervical and lumbar pain with some arthritis of fingers.  In August 1991, the Veteran was put on light duty as the result of diagnoses of osteoarthritis of the knees and shoulders and chronic lumbar back pain.  
The Veteran's August 1992 retirement examination shows the Veteran's lower extremities as normal.  The Veteran stated on his August 1992 medical history that he had a history of osteoarthritis, but did not list any specific joints. 

At a July 1995 VA examination, the Veteran reported that he started having pain in both ankles in 1983.  He denied a history of acute trauma, fractures, and dislocations.  The Veteran reported that he was examined by military physicians and diagnosed with degenerative arthritis involving both ankles.  Examination of the ankles revealed mild stiffness.  July 1995 x-rays showed that the soft tissues and osseous structures of both ankles did not demonstrate any significant abnormality.  The impression was negative x-rays of both ankles.  The examiner's diagnoses were that degenerative arthritis was not found; but tendinitis involving both ankles was present.  

The Board notes that a December 1995 rating decision granted service connection for multiple joint degenerative arthritis, to include both hands, both knees, cervical spine, and lumbosacral spine; and for traumatic arthritis to the shoulders.  However, as the Veteran did not specifically file a claim for a bilateral ankle disorder and arthritis of the ankles was not found on the July 1995 VA examination, the December 1995 rating decision did not make a determination with respect to a bilateral ankle disorder.

At a March 2006 VA podiatry consultation, the Veteran reported that he recently had been diagnosed with type II diabetes mellitus and complained of numbness in his left hallux, painful ankles bilaterally, and a painful left foot in the metatarsal arch.  On examination, there was pain with range of motion of the ankle joint, consistent with mild to moderate ankle arthrosis bilaterally.  The podiatrist's assessment, in relevant part, was mild to moderate degenerative joint disease of the ankles bilaterally with range of motion.  No x-rays were performed in connection with this consultation.

The Veteran was afforded a VA examination in March 2014.  The Veteran reported that he suffered a right ankle injury in 1970 when he fell while running in Vietnam.  He reported receiving in-field attention, being given Ibuprofen at a hospital, and being put on profile for light duty.  After the injury, the right ankle continued to hurt during physical training.  On examination, the Veteran exhibited normal range of motion in both ankles without pain or changes upon repetitive-use testing.  The Veteran denied flare-ups.  There was no tenderness or pain on palpation of the joints/soft tissue of either ankle.  X-rays showed that the ankle joints were preserved without evidence of fracture or dislocation.  The impression was an essentially normal study of both ankles with weight-bearing.

The examiner reviewed the Veteran's claims file and particularly noted the March 2006 podiatry consultation.  The examiner opined that there is no nexus between an active duty service condition and the present time.  She determined that the Veteran does not have degenerative joint disease of the ankles or any ankle condition at present.  The examiner's rationale was that old and new ankle x-rays do not substantiate the claim of degenerative joint disease and there is no evidence of a chronic lesion to the ankles.  It was also noted that there has been no complaint of an ankle condition due to degenerative joint disease in the last visits to the Veteran's primary care provider during 2013. 

A VHA medical opinion was obtained by the RO in July 2014 to reconcile the opinions of the March 2006 VA podiatrist and the March 2014 VA examiner.  The physician opined that the Veteran's claimed bilateral ankle disorder is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The physician confirmed that the Veteran is not currently diagnosed with degenerative joint disease of the ankles bilaterally according to VA criteria.  The physician agreed with the findings of the March 2014 VA examiner.  He explained that the Veteran cannot be diagnosed with degenerative joint disease (osteoarthritis) of the ankles because at no time has an imaging study/x-ray shown findings of degenerative joint disease, as is required for VA purposes.  The physician also noted that on examination no functional impairment was found.  

Analysis

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  

Service connection presupposes a diagnosis of a "current disability."  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  The Board finds that the most probative medical evidence shows that the Veteran is not currently diagnosed with degenerative joint disease of the ankles or any other bilateral ankle disorder.  The presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available. See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Assuming for the sake of argument that the Veteran has a current bilateral ankle disorder, which the Board does not concede and is not substantiated by the record, the Board finds the Veteran's assertions that his bilateral ankle disorder began in service and continued thereafter to be inconsistent with the other evidence of record.  Service treatment records are negative for any complaints, diagnosis, or treatment of ankle pain or injury, including at the time of the Veteran's retirement from service.  Although the Veteran reported at his July 1995 VA examination that he started having pain in both ankles in 1983, the examiner found no x-ray evidence of degenerative arthritis, but instead diagnosed tendinitis.  The next documented complaint of ankle pain is not until March 2006, more than a decade later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," as a factor in resolving a claim).  

The Board finds the July 2014 VHA medical opinion to be highly probative to the question at hand.  In opining that the Veteran's claimed bilateral ankle disorder is less likely than not incurred in or caused by the claimed in-service injury, event, or illness, the physician noted that the Veteran had a normal examination at his March 2014 VA examination and explained that at no time has an imaging study or x-ray shown findings of degenerative joint disease.  In so opining, the physician carefully reviewed the Veteran's entire claims file (including the Veteran's service treatment records, July 1995 x-rays, March 2006 podiatry consultation note, March 2014 VA examination report, and December 2013 Board remand), considered the Veteran's statements, consulted medical literature, and noted that VA criteria require that the diagnosis of degenerative joint disease be confirmed by imaging studies.

The Board acknowledges the Veteran's contentions that he injured his ankles during active duty service and has suffered from a bilateral ankle disorder since then.  In addition, the Board notes that the Veteran is a nurse, and, as such, is competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In the present case, the Veteran has inconsistently reported his ankle disorders.  At his July 1995 VA examination, the Veteran reported that he started having pain in both ankles in 1983, and denied a history of acute trauma.  At his July 2013 Board hearing, the Veteran testified that his bilateral ankle disorder occurred in the late 1970s or early 1980s, and that he suffered a couple of ankle injuries during service.  At his March 2014 VA examination, the Veteran reported that he suffered a right ankle injury in 1970 when he fell while running in Vietnam.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of onset during and continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In addition, although the Veteran contends that he received treatment for his ankle injuries in service on multiple occasions and was put on profile due to his ankle injuries, his service treatment records are totally silent as to ankle complaints or treatment.  However, the Veteran's service treatment records show treatment for numerous other joint disorders.  Thus, the Veteran is the type of person who obtains treatment when it is necessary.  The Board, therefore, cannot find it plausible that the Veteran's service treatment records would be silent as to ankle disorders, if the Veteran had in fact incurred such disorders in service.

It is important to point out that the Board does not find that the Veteran's statements of the onset and etiology of his bilateral ankle disorder lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the statements are found to lack credibility because they are inconsistent with the evidence of record, as discussed above.

The Board notes that the Veteran has multiple claims pertaining to his legs and may be complaining of his symptomatology very generally.  For example, at his July 2013 Board hearing, the Veteran testified he has vasculitis and venous issues that are getting worse instead of better.  He testified further that he is being evaluated for arterial and venous issues because both of his legs are swelling to about three times their normal size.  See July 2013 Transcript of Hearing at 12.  For purposes of the clarification, the Board points out that the Veteran's vascular issues are not relevant to the ankle issue on appeal.  

For the reasons set forth above, the Board finds the July 2014 VHA medical opinion, as well as the opinion of the March 2014 VA examiner (which were accompanied by supporting rationale), to be of greater probative value than the Veteran's contentions regarding the onset and etiology of any bilateral ankle disorder that he may have.  Moreover, the Board notes that VA examiners and physicians have the training and expertise necessary to administer the appropriate tests, including imaging studies, for a determination of the type and degree of the impairment associated with the Veteran's complaints.  

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran does not have a current bilateral ankle disorder that is etiologically related to an in-service event or injury.  Accordingly, service connection for a bilateral ankle disorder is not warranted.  See 38 C.F.R. §§ 3.303 (2015).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a bilateral ankle disorder is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


